Citation Nr: 0936952	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-10 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability, to 
include spinal stenosis with left L5 radiculopathy.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The Veteran served on active duty from October 1951 to 
October 1954.  

This matter comes to the Board on appeal from a November 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  In that 
rating decision, in pertinent part, the RO denied service 
connection for the Veteran's low back disability, to include 
spinal stenosis with left L5 radiculopathy.  The Veteran's 
disagreement led to this appeal.  He and his wife testified 
at a hearing before a Decision Review Officer (DRO) in 
December 2007, and the Veteran and his wife testified at a 
Board hearing held at the RO in August 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking service connection for his low back 
disability, which he contends started with a back injury in 
service.  At his DRO hearing in December 2007 and at his 
Board hearing in August 2009, the Veteran testified that 
while he was in the field in Korea, he served in a location 
where he could see fire fights although he did not receive 
combat pay.  The Veteran testified he was a mechanic and 
injured his back when attempting to lift the engine of an 
armored tracked vehicle.  He testified that two others who 
were helping fell down and the load shifted to him and 
something "popped" in his back.  He said his back hurt, 
then the pain went away, but later when he was putting on a 
jacket, his back hurt so much that he collapsed.  He 
testified that he was taken to a tent aid station via a Jeep 
ambulance.  He further testified that the aid station was no 
more than a tent with one light bulb and he was put in a 
sleeping bag on the ground.  He said that after some time, he 
was examined by an officer who stuck needles in his feet and 
wanted to know whether he could feel it.  The Veteran 
testified he knew his feet were being touched, but he could 
not feel it.  The Veteran went on to say that he was kept 
there about three days, and after that was put on light duty 
guarding equipment.  The Veteran testified that he has 
continued to have back problems and that they have grown more 
severe over time.  

At the August 2009 hearing, the Veteran's wife testified that 
she and the Veteran got married in 1957, that he told her 
about the back injury in service, and that he had had 
continuous problems with his back.  She testified that it was 
pretty soon after they got married that he went to VA for bad 
back pain.  

In view of the hearing testimony concerning the Veteran 
having sought VA treatment in Indianapolis in 1957 or 1958, 
and taking into consideration a VA Form 10-7131, Exchange of 
Beneficiary Information and Request for Administrative and 
Adjudicative Action, from the VA Hospital in Indianapolis 
showing there was a September 1978 request for VA treatment, 
it is the judgment of the Board that additional action should 
be taken to attempt to obtain and associate with the claims 
file VA medical records that may by relevant to his claim.  

The Veteran has submitted private medical records documenting 
his current low back disability, and he has argued that he 
should be provided a VA examination for a nexus opinion.  

A VA examination/nexus opinion is necessary if the evidence 
of record: (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (C) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159; see McClendon v. Nicholson, 20 Vet. App. 79, 84 
(2006).

The Board accepts as credible the Veteran's testimony 
describing his back injury and treatment in service and also 
accepts as credible the testimony of the Veteran and his wife 
that the Veteran continued to have back complaints after 
service and to the present.  Given VA's duty to obtain a VA 
examination where the evidence indicates that the claimed 
disability may be associated with a service-connected 
disability, it is the judgment of the Board that a remand is 
necessary for a medical examination and nexus opinion as to 
whether the veteran's current low back disability is related 
to his back injury in service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Take action to attempt to obtain VA 
medical records for the Veteran 
pertaining to treatment (outpatient or 
during hospitalization) the Veteran 
reportedly received at the VA Medical 
Center or VA Hospital in Indianapolis, 
Indiana, at any time from January 1957 to 
December 1958 and at any time from 
September 1978 to December 1978.  

2.  Then, arrange for a VA examination of 
the Veteran to determine the nature and 
etiology of his current low back 
disability, to include spinal stenosis 
with left L5 radiculopathy.  All 
indicated studies should be performed.  
After review of the record, including 
available service treatment records and 
post-service treatment records, and 
accepting as true the Veteran's testimony 
concerning the his back injury in 
service, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that the Veteran's 
current low back disability had its onset 
in service or is causally related to any 
incident of service, including the low 
back injury sustained by the Veteran when 
lifting an Armored Track Vehicle engine 
in service in Korea.  

The examiner is requested to provide an 
explanation of the rationale for any 
opinion.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the examination 
report.  

3.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate the claim of 
entitlement to service connection for low 
back disability, to include spinal 
stenosis with left L5 radiculopathy.  If 
the claim remains denied, issue an 
appropriate supplemental statement of the 
case and provide the Veteran and his 
representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



